DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant did not amend the claims.

Response to Arguments
	Applicant’s arguments and reference to the Dr. Nady Golestaneh Declaration of January 10, 2022, have been thoroughly considered in their entirety.  The Declaration is comprised of argument, which was responded to on the record, and such arguments are addressed below.
	For clarification, the Examiner also notes that the claims are not directed to identifying a subject as having dry AMD by assessing PGC-1α levels.  Rather, the claims merely teach treating a subject with dry AMD and also assessing a level of PGC-1α as compared to a normal level.  In other words, if a subject is known to have dry AMD and they are being treated with fenofibrate, which is taught, the measurement of PGC-1α levels may be to confirm that ROS levels are high or antioxidant levels are low in an effort to confirm that an agent that can induce antioxidant enzymes is necessary.  Further, such assessment can also be for purposes of adjusting a dosage of an agent known to mitigate excess ROS.  

	Applicant argues that low levels of PGC-1α do not always lead to dry AMD.  Applicant argue that dry AMD means late stage disease.  Applicant argues that low levels of PGC-1α may not be indicative of dry AMD.
	The examiner notes that the teachings below establish that ROS is central to the pathology of early stage dry AMD and progression to wet AMD.  It is a therapeutic target to minimize ROS and increase antioxidant potential in the retina, e.g.  Further, if a subject is known to have dry AMD, low levels of PGC-1α would be understood as a risk factor for the progression of dry AMD to wet AMD.  Additionally, it is not clear to the examiner that the Specification teaches a POSA how to identify a subject as having dry AMD solely by assessing levels of PGC-1α.
More specifically, PPAR-α is transcribed in the retina and is a main target of fenofibrate. See p2.  Fenofibrate is a known PPAR-α activator that has a potential role in antioxidant pathways implicated in dry AMD, as PPAR-α is important to the onset and progression of early AMD, and can theoretically inhibit the transition from dry to wet AMD.  Mechanistically, PPAR-α activation induces antioxidant enzymes, including SOD and GLU peroxidase. See p3.  
Further, PGC-1α is associated with excess ROS because PGC-1α promotes ROS detoxification, stress, and systemic inflammation, among others.  PGC-1α plays a crucial role in tissue protection, which has the highest levels of expression in the retina.  Egger explains that PGC-1α promotes ROS detoxification and has a prominent role in mitochondrial biogenesis and oxidative metabolism in the retina.
	Applicant argues that Roggia is silent as to the accumulation of drusen under the RPE.  
	The examiner notes that Chiras describes early dry AMD to be characterized by soft drusen beneath the RPE. See p13.  Further, oxidative stress plays a major role in the development of dry AMD and oxidative stress is taught to provide an opportunity for therapeutic intervention to prevent progression of the disease.  Chiras also teaches determining levels of PGC-1α and a mechanistic basis for treating dry AMD by minimizing oxidative stress caused by ROS, as it is possible to measure protection and damage by measuring antioxidants concentrations. See p13.  Antioxidant therapy has shown modest benefits in dry AMD. See p15.  
	Del V Cano teaches oxidative damage is linked to dry AMD pathogenesis and PPAR-α activation induces antioxidants to protect retina from dry AMD.  PPAR-α is transcribed in the retina and is the main target of fenofibrate. See p2.  Fenofibrate is a known PPAR-α activator that has a potential role in antioxidant pathways implicated in dry AMD, as PPAR-α is important to the onset and progression of early AMD, and can theoretically inhibit the transition from dry to wet AMD.  It has been reported that PPAR-α activation induces antioxidant enzymes, including SOD and GLU peroxidase. See p3.  
	Applicant argues that Roggia teaches dry AMD to be late stage AMD.  
Roggia explains at page 8 that PGC-1α has been known as a master regulator of mitochondrial biogenesis and a potent suppressor of oxidative stress.  ROS decreases in PGC-1α treated RPE cells and antioxidant enzymes increased.  Conversely, when PGC-1α is silenced or decreased, ROS levels in RPE cells increased. See p9.  Chiras, as noted above, describes the role of oxidative stress in early dry AMD and dry AMD progression.
	Overall, the prior art indicates that PGC-1α promotes ROS detoxification in the retina and that such detoxification could protect retina from dry AMD as oxidative damage is known to be implicated in the pathogenesis of dry AMD.  Fenofibrate is an agent that is known to induce antioxidant enzymes that mitigate ROS implicated in the pathogenesis of dry AMD.  While the level of PGC-1α is not the sole determinant of ROS in the RPE or retinal cells, it is a main and central barometer of a subject’s ability to mitigate oxidative stress (i.e., ROS), in RPE and the retina.  Thus, if a subject is determined to have low levels of PGC-1α, administration of an agent, such as fenofibrate, would be indicated.  Similarly, if a subject has normal levels of PGC-1α, it would be understood that such subject’s ability to mitigate ROS with antioxidants may be sufficient and supplementation with fenofibrate may be unnecessary.  Further, if a subject is known to have dry AMD and is assessed to have low levels of PGC-1α, a POSA would understand that such subject can benefit from administration of fenofibrate or an adjustment of a dosage of fenofibrate.
	As such, Applicant’s arguments are not persuasive.

Status of the Claims
Claims 1-3, 8-10, 26-28 and 33-63 are currently pending.  Claims 1-3, 8-10, 26-28, 33-37 and 49-60 are withdrawn.  Claims 38-48 and 61-63 are examined. 

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 38 – 42, 47 and 61 – 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wassel et al. in US 2014/0275263 et al. (published: September 18, 2014) in view of Chiras et al. in Critical Reviews in Clinical Laboratory Sciences, 52(1): 12 – 27 (2015), del V Cano et al. in PPAR Research Volume 2008, Article ID 821592, 5 pages (2008) and Egger et al. in PLosOne 7(2), 1 – 12 (2012), as evidenced by American Macular Degeneration Foundation at http://web.archive.org/web/20140120080418/https://www.macular.org/dry-amd, and in view of Roggia et al., αvβ5 Integrin/FAK/PGC-1α Pathway Confers Protective Effects on Retinal Pigment Epithelium,” PLOS One, published August 5, 2015.  
Wassel teaches microemulsion formulations useful as pharmaceutical carriers for topical delivery of therapeutically meaningful amounts of lipophilic APIs to internal structures of the eye, wherein said formulations are suitable for topical administration to the eye, in the form of eyedrops; and wherein said formulations are effective to treat diseases of the posterior segment of the eye (p [0007]).  Wassel teaches the API represents about 0.01 to about 5 percent (w/v) of the composition, and a specific embodiment wherein the API is the elected fibrate compound fenofibrate (p [0123], Claim 15; instant Claims 40 – 42).  Wassel teaches the diseases of the posterior segment of the eye are characterized by inflammation, neovascularization, vascular leakage, fibrosis, or any combination thereof and more specifically an embodiment wherein the disease of the posterior segment of the eye is selected from the group consisting of: age-related macular degeneration (AMD), diabetic retinopathy, posterior uveitis, retinal edema, macular edema, and retinal vein occlusion p [0126] – [0127]).  Wassel teaches the term AMD specifically includes both dry AMD and wet AMD (p [0095]) and an embodiment wherein the disease of the posterior segment of the eye is dry age-related macular degeneration (p [0129]; instant Claim 38).
Wassel teaches the preparation, stability and in vivo topical delivery to rats, mice and rabbits of a microemulsion formulation in the form of eye drops comprising fenofibrate (Examples 7 – 11).  Wassel teaches the in vivo efficacy of a fenofibrate (0.5%) microemulsion formulation administered topically to the eye, as eye drops (instant Claim 47), in a laser-induced choroidal neovascularization rodent model (Example 12).
Wassel teaches the step of topically administering as eye drops a formulation comprising an effective amount of the fibrate compound, fenofibrate to a subject having dry age-related macular degeneration.  Wassel does not teach the steps of determining expression or activity levels of peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC-1α) in a sample obtained from the subject, and administering fenofibrate when there is a reduction in the expression or activity levels of PGC-1α in the sample compared to normal levels of PGC-1α.
Chiras teaches epidemiologic, genetic and molecular studies support a major role for oxidative stress in the development of dry AMD and that understanding the early molecular events in the pathogenesis and the exact role of oxidative stress in dry AMD may provide novel opportunities for therapeutic intervention for the prevention of progression to advanced disease (Abstract, page 15).
Chiras teaches that oxidative stress refers to cellular or molecular damage caused by reactive oxygen species, which especially occurs in age-related conditions as a result of an imbalance between the production of reactive oxygen species and the antioxidant defense response.  Chiras teaches the antioxidants used to minimize oxidative stress include the major antioxidant enzymes superoxide dismutase (SOD), glutathione peroxidase (GPx) and catalase and none-enzyme molecules such as glutathione (GSH) (page 13, Figure 1). 
Chiras also does not teach the steps of determining expression or activity levels of peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC-1α) in a sample obtained from the subject as recited in instant Claim 38.  Chiras sets forth a mechanistic basis for treating dry AMD; i.e. minimizing role of oxidative stress, caused by reactive oxygen species.  However, Chiras does not teach administering fenofibrate to a patient to treat dry AMD, nor any relationship between fenofibrate and minimizing oxidative stress, wherein oxidative stress plays a major role in the development of dry AMD.
Del V Cano teaches PPAR-α as potential therapeutic agents for the treatment of AMD.  Del V Cano teaches biological pathways important to the onset and progression of dry AMD include immune modulation, lipid regulation and oxidant/antioxidant pathways (Abstract).  
Del V Cano teaches fenofibrate is a ligand known to activate PPAR-α (which is present in the retina) and that activation of PPAR-α may have a potential role in oxidant/antioxidant pathways now strongly implicated in the pathogenesis of dry AMD (page 2).
Del V Cano teaches there is a substantial literature linking oxidative damage to dry AMD pathogenesis and that PPAR-α could theoretically inhibit AMD progression via eﬀects on oxidative pathways.  Del V Cano teaches it has been previously reported that PPAR-α activation induces the expression and activation of antioxidant enzymes, such as super oxide dismutase and glutathione peroxidase.  Del V Cano teaches antioxidants can provide direct protection to the retina as supported by a clinical trial adding antioxidants to the routine care of dry AMD.  Del V Cano teaches because fenofibrates PPAR-α activators (or agonists) have an established safety profile, when administered orally (instant Claim 42) it is important to examine the potential beneficial effects of fenofibrate on onset and progression of nonneovascular “(dry)” AMD disease and conversion from dry to wet AMD disease (page 3).
The combination of Wassel, Chiras and del V Cano renders prima facie obvious a method of treating dry AMD comprising topically or orally administering the elected fibrate, the PPARα agonist compound fenofibrate, to a subject in need thereof, with a reasonable expectation of success because oxidative stress plays a major role in the development of dry AMD and because fenofibrate is an antioxidant, known to activate antioxidant enzymes, such as super oxide dismutase and glutathione peroxidase, and thus will reduce oxidative stress.
However, the cited combination of references does not teach or suggest the steps of determining expression or activity levels of peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC-1α) in a sample obtained from the subject as recited in instant Claim 38.  
Egger teaches peroxisome proliferator-activated receptor γ coactivator 1 (PGC-1) proteins are key regulators of cellular bioenergetics and are accordingly expressed in tissues with a high energetic demand (Abstract).  Egger teaches 1) Of all tissues examined, PGC-1α is found at high levels in the retina, most prominently in the photoreceptors,  2) PGC-1α knockout mice suffer from a striking deterioration in retinal morphology and function upon detrimental light exposure, 3) Gene expression studies revealed dysregulation of all major pathways involved in retinal damage and apoptosis, repair and renewal in the PGC-1α knockouts, and 4) PGC-1α is a central coordinator of energy production and, importantly, all of the major processes involved in retinal damage and subsequent repair (Abstract).  Egger teaches that PGC-1α might be an attractive target for therapeutic approaches aimed at retinal degeneration diseases (Abstract).  Eggers teaches reduced levels of PGC-1α in retinal disease models (Figure 1C and 1D, page 2).
Egger teaches pathological conditions of the retina such as age-related macular degeneration and diabetic retinopathy are associated with excess generation of reactive oxygen species (ROS), inflammation and endoplasmic reticulum stress, which result in apoptosis and tissue degeneration; wherein PGC-1α affects these processes by promoting ROS detoxification, ameliorating endoplasmic reticulum stress and modulating tissue as well as systemic inflammation (page 2).
Eggers teaches PGC-1α promotes reactive oxygen species (ROS) detoxification in the retina, wherein an excess of ROS is associated with age-related macular degeneration, but does not explicitly teach or suggest determining expression or activity levels of peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC-1α) as a step in a method of treating dry AMD.
Roggia teaches AMD is associated with age-related abnormalities in the retinal pigment epithelium, among other tissues.  Roggia explains the following at page 13:
Dry and wet AMD are the late stages of AMD, wherein the degeneration cannot be fully reversed. Choriocapillaris is maintained by VEGF secretion from RPE cells; the results of our previous study reveal that PGC-1α is an important regulator of VEGF expression in RPE cells, particularly in response to POS phagocytosis. Therefore, a therapeutic approach targeting PGC-1α at the early stage of AMD may suppress the progression of this disease.

Aging phenotypes in RPE are identified in PGC-1α deficient mice.  Several compounds proposed to treat early stage AMD include those that induce PGC-1α. See p13.  Roggia concludes: “In conclusion, we have found that the αvβ5 integrin/FAK/PGC-1α pathway is involved in POS-induced PGC-1α upregulation, which confers protective effects on RPE cells.” P14, 1st par.  Further, the following is described with respect to dry AMD in the first full paragraph on page 13.
We identified accelerated aging phenotypes in RPE, Bruch’s membrane, and choriocapillaris of PGC-1α-deficient mice. The loss of choriocapillaris with age and in the early stage of AMD has been confirmed in humans.  Moreover, loss of choriocapillaris and thickening of the Bruch’s membrane hampers nutrient supply to RPE cells and metabolite release from those cells, leading to RPE loss (i.e., dry AMD).

Thus, it appears that the nexus between dry AMD and PGC-1α is clear.  
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of treating dry AMD comprising topically administering to the eye as taught by Wassel, by adding the step of determining the expression or activity levels of PGC-1α.  One would have been motivated to do so because: 
1) Chiras teaches oxidative stress plays a major role in the development of dry AMD; 2) Del V Cano teaches fenofibrate is a ligand known to active PPAR-α and that activation of PPAR-α may have a potential role in oxidant/antioxidant pathways strongly implicated in the pathogenesis of dry AMD and 3)  Egger teaches i) pathological conditions of the retina such as age-related macular degeneration are associated with excess generation of reactive oxygen species (ROS), wherein PGC-1α affects these processes by promoting ROS detoxification; and ii) reduced levels of PGC-1α are observed in retinal disease models; and 4) Roggia teaches: PGC-1α deficiency is related to aging phenotypes including AMD and dry AMD, and that upregulation of PGC-1α confers a protective benefit on RPE cells.  Even further, a therapeutic approach targeting PGC-1α at the early stage of AMD may suppress the progression of this disease.
As such one of ordinary skill treating subjects suffering from dry AMD would have been motivated to determine whether the expression or activity levels of PGC-1α were reduced compared to normal levels (wherein “normal” levels are reasonably taken to be levels in a subject showing no measurable symptoms of dry AMD; i.e. an individual’s level of PGC-1α prior to the onset of dry AMD or an individual who does not display AMD; new Claims 61 – 63) because Egger teaches PGC-1α promotes ROS detoxification.  Accordingly, reduced levels of PGC-1α (observed in the retinal disease models of Egger) would indicate higher levels of ROS and provide motivation to one of ordinary skill to administer the antioxidant fenofibrate, taught by del V Cano and Chiras to have a role in reducing ROS, a pathway strongly implicated in the pathogenesis of dry AMD (and moreover, taught to induce, through PPAR-α activation expression of antioxidant enzymes super oxide dismutase and glutathione peroxidase).  Finally, it is noted that Egger’s teaching of determining levels of PGC-1α expression in various tissues would necessitate obtaining a sample from a subject to determine said levels as recited in step a) of instant Claim 38.  Roggia strengthens the nexus between dry AMD and other aging phenotypes of RPE cells by establishing a relationship between PGC-1α deficiency and upregulation with aging phenotype and RPE protection, respectively. 
Further, it would have been prima facie obvious to alternatively administer fenofibrate orally because, as taught by del V Cano, oral administration of fenofibrate is known to be safe and effective.
It is noted that the cited prior art neither teaches nor suggests that administration of the elected fibrate compound fenofibrate induces expression of PGC-1α.  However, because the cited prior art references renders prima facie obvious administering the elected fibrate compound to the same patient population; i.e. subjects in need of treatment of dry AMD who have been determined to have a reduction in expression or activity levels of PGC-1α, any functional outcomes that accrue from said administration (e.g. inducing expression of PGC-1α in retinal pigment epithelial cells), would naturally flow, irrespective of whether the prior art was aware of said outcome.  As discussed in MPEP 2145, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)”, and “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
With respect to the language recited in independent Claim 38, requiring that the subjects having dry AMD have “drusen in the macula of one or both eyes”, as evidenced by American Macular Degeneration Foundation, dry AMD is characterized by and associated with, the presence of drusen in the macula of one or both eyes (see below).   
In the "dry" type of macular degeneration, the deterioration of the retina is associated with the formation of small yellow deposits, known as drusen, under the macula.

and,

The early stage of age-related macular degeneration is associated with minimal visual impairment and is characterized by large drusen and pigmentary abnormalities in the macula.

Accordingly, all subjects diagnosed with dry AMD, would, in view of dry AMD’s characteristic feature of the presence of drusen in the macula of one or both eyes, possess this feature, absent specific evidence to the contrary. 

Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wassel et al. in US 2014/0275263 et al. (published: September 18, 2014) in view of Chiras et al. in Critical Reviews in Clinical Laboratory Sciences, 52(1): 12 – 27 (2015), del V Cano et al. in PPAR Research Volume 2008, Article ID 821592, 5 pages (2008) and Egger et al. in PLosOne 7(2), 1 – 12 (2012), as evidenced by American Macular Degeneration Foundation at http://web.archive.org/web/20140120080418/https://www.macular.org/dry-amd, and in view of Roggia et al., αvβ5 Integrin/FAK/PGC-1α Pathway Confers Protective Effects on Retinal Pigment Epithelium,” PLOS One, published August 5, 2015, as applied to the rejection of Claims 38 – 42, 47 and 61 – 63 in the 103(a) rejection above, and further in view of Chen et al. in Diabetes 62:261 – 272 (2013).
As discussed above, the combination of Wassel, Chiras, del V Cano, Egger, and Roggia render prima facie obvious a method of treating dry AMD to a subject in need thereof, said method comprising topically or orally administering the elected fibrate compound, fenofibrate, wherein a sample from said subject is determined to have reduced expression or activity levels of peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC-1α) compared to normal levels of PGC-1α.
The combination of references does not render prima facie obvious administering fenofibrate to said subjects by ocular injection.  
Chen teaches the effect of the PPARα agonist fenofibrate in models of diabetic retinopathy (DR, Abstract).  Chen teaches significant and/or favorable effects on DR were observed following oral administration (0.25 or 0.15% admixture with rodent chow) or intravitreal (ocular) injection (diluted with 10% rat or mouse serum) (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of administering fenofibrate from topical (as taught by Wassel) to oral or ocular injection in the method of treating dry AMD rendered obvious by Wassel, Chiras, Egger and del V Cano. One would have been motivated to do so because Chen teaches alternative forms of administering fenofibrate (oral or intravitreal injection) are known in the art and each has been shown to result in a significant or favorable therapeutic effect on alternative ocular disease, diabetic retinopathy.  As such there would have been a reasonable expectation that oral or intravitreal injection of fenofibrate (taught to be effective in treating dry AMD by Wassel) would also be effective when administered orally or by ocular injection.  

Claims 43, 44, 46 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wassel et al. in US 2014/0275263 et al. (published: September 18, 2014) in view of Chiras et al. in Critical Reviews in Clinical Laboratory Sciences, 52(1): 12 – 27 (2015, published online: October 2014), del V Cano et al. in PPAR Research Volume 2008, Article ID 821592, 5 pages (2008), Egger et al. in PLosOne 7(2), 1 – 12 (2012), and Chen et al. in Diabetes 62:261 – 272 (2013), as evidenced by American Macular Degeneration Foundation at http://web.archive.org/web/20140120080418/https://www.macular.org/dry-amd, and in view of Roggia et al., αvβ5 Integrin/FAK/PGC-1α Pathway Confers Protective Effects on Retinal Pigment Epithelium,” PLOS One, published August 5, 2015.  as applied to the rejection of Claims 38 – 42, 45, 47 and 61 – 63 in the 103(a) rejections above, and further in view of Goodman and Gilman’s The Pharmacological Basis of Therapeutics (Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29.
As discussed above, the combination of Wassel, Chiras, del V Cano, Egger, Roggia, and Chen render prima facie obvious a method of treating dry AMD to a subject in need thereof, said method comprising administering the elected fibrate compound, fenofibrate, topically, orally or by ocular injection, wherein a sample from said subject is determined to have reduced expression or activity levels of peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC-1α) compared to normal levels of PGC-1α.
The combination of references does not render prima facie obvious administering fenofibrate topically, orally or by ocular injection by the dose ranges recited in instant Claims 43, 44, 46 or 48.
However, the amount of drug administered is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicant is advised that recitation of dosages of fenofibrate administered by known routes, without more, is generally insufficient to patentable distinguish over the prior art.
Furthermore, though the cited prior art is silent on the precise amounts fenofibrate to be administered topically, orally or by ocular injection, determination of amounts of fenofibrate that would be effective to treat dry AMD would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the known drug fenofibrate, as well as the age, weight, sex, diet and medical condition of the patient, and the severity of the condition. Thus, although the amounts of fenofibrate that would have been employed would have varied widely, in the absence of evidence to the contrary, the currently claimed amounts administered topically, orally or by ocular injection is not seen to be inconsistent with those that would have been determined by the skilled artisan. Furthermore, absent any evidence demonstrating the criticality of the claimed ranges, the determination of the optimum or workable ranges to treat dry AMD, given the guidance of the prior art, would have been generally prima facie obvious to the skilled artisan.  Please see MPEP 2144.05(II)(A) and In re Allery, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  
Further, Goodman and Gilman’s teach that dosage regimen optimization is routine practice in the pharmaceutical art.  For example, on pages 27 and 28 under the heading: Individualizing dosage, the authors mention that: “A rational dosage regimen is based on knowledge of pharmacokinetic parameters (F, CL, Vss and t1/2) and some information about rates of absorption and distribution of the drug”.  They also teach: “Individualization of the dosage regimen to a particular patient is, therefore, critical for optimal therapy.  The pharmacokinetic principles, described above, provide a basis for modifying the dosage regimen to obtain a desired degree of efficacy with a minimum of unacceptable adverse effects.”
At the time of the invention, it would have been prima facie obvious for one skilled in the art to modify the topical (Wassel), oral (del V Cano, Chen) or ocular injection (Chen) with an effective amount of the known drug fenofibrate to treat a known disease dry AMD, since dose regimen optimization is routine practice in the pharmaceutical art.  One would be motivated to do so, with a reasonable expectation of success, to determine the best dose regimen required for optimal therapy for a particular patient.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628